United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-1415
                               ___________

Jeffrey Lane Barnes,                    *
                                        *
             Plaintiff-Appellant,       *
                                        *
       v.                               *
                                        *
United States of America; Department *
of Justice; Federal Bureau of Investi- *
gation; Grant Beise, Special Agent,     *
FBI; Thomas Dunaski, Sergeant,          *
St. Paul FBI Drug Task Force; John      *
Culhane, Sergeant, St. Paul FBI Drug * Appeal from the United States
Task Force; Jeffrey S. Paulsen,         * District Court for the
Assistant United States Attorney;       * District of Minnesota.
John Tyndall, Minnesota Bureau of       *
Criminal Apprehension; Discovery        *       [UNPUBLISHED]
Channel, a corporation; New Dominion *
Pictures, a corporation; Steven Manual, *
Executive Producer, Discovery           *
Channel; Thomas Naughton, President *
New Dominion Pictures and Executive *
Producer Discovery Channel; James       *
Kallstrom, Host FBI Files, Discovery *
Channel,                                *
                                        *
             Defendants-Appellees.      *
                                   ___________

                          Submitted: July 22, 2004
                             Filed: August 27, 2004
                              ___________
Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jeffery L. Barnes, Sr. (“Barnes”) is an inmate at the federal penitentiary in
Leavenworth, Kansas, where he is serving a 242-month sentence for drug-related
offenses as well as two concurrent life sentences for the murder of Duon Walker and
additional drug-related offenses. He has previously appealed these convictions. They
have been upheld. See United States v. Jones, 101 F.3d 1263 (8th Cir. 1996); United
States v. Shaw, 94 F.3d 438 (8th Cir. 1996).

      On September 4, 2001, the Discovery Channel aired an episode of its television
program entitled “The FBI Files,” detailing the investigation and prosecution of the
Walker murder case. In response, on or about July 14, 2003, Barnes filed a
Complaint in federal district court for the District of Minnesota,1 claiming that the
program’s references to him as “a hit-man,” “an enforcer,” “a gangster,” “a cold-
blooded killer,” and “a member of a cartel,” along with other statements, were
defamatory, libelous, slanderous, and caused him severe emotional distress.

       The Complaint named as defendants the Discovery Channel; New Dominion
Pictures; Steven Manual, the executive producer at Discovery Channel; Thomas
Naughton, the President of New Dominion Pictures; and James Kallstrom, the host
of “The FBI Files” (collectively, “the Discovery Channel Defendants”). Also named
in the Complaint were Grant Beise, an FBI Special Agent; Thomas Dunaski, a
member of the FBI Task Force; John Tyndall, an agent of the Minnesota Bureau of
Criminal Apprehension; and Jeffrey Paulsen, an Assistant United States Attorney.
All of these Defendants moved to dismiss Barnes’s Complaint.

      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
       Before the district court ruled on these motions to dismiss, however, Barnes
filed an Amended Complaint, completely omitting the Discovery Channel Defendants
as parties to the action, and instead adding the United States of America, the
Department of Justice, the Federal Bureau of Investigation, and John Culhane, an FBI
sergeant (collectively “the United States Defendants”). The Amended Complaint
alleged, inter alia, that these Defendants’ unauthorized video surveillance of Barnes
during the criminal investigation of the Walker murder violated the rights guaranteed
to him by the Fourth Amendment. All of the Defendants named in the Amended
Complaint filed a renewed motion to dismiss, which was granted on December 8,
2003.

       In its Memorandum and Order, the district court characterized Barnes’s claim
as one brought under 42 U.S.C. § 1983, then dismissed it on the basis that, since none
of the Defendants named were acting under color of state law, Barnes had failed to
state a claim for which relief could be granted. Fed. R. Civ. P. 12(b)(6). The district
court further reasoned that Barnes’s Amended Complaint must be dismissed under
the rationale of Heck v. Humphrey, 512 U.S. 477 (1994), because it was an improper
collateral attack on his criminal convictions.

       Later, on December 15, 2003, the district court denied the Discovery Channel
Defendants’ motion to dismiss as moot, reasoning that they were dismissed from the
suit by virtue of Barnes’s failure to name them in his Amended Complaint. Barnes
then filed a motion, pursuant to Federal Rule of Civil Procedure 60(b), asking the
district court to reconsider its December 8, 2003, order of dismissal. Barnes also filed
another motion to amend his Complaint. The district court denied both motions
without explanation. Barnes now appeals the denial of these motions.

      We first note that Barnes’s Notice of Appeal does not indicate that he is
appealing any issue with regard to the dismissal of the Discovery Channel Defendants
from the suit. We therefore lack jurisdiction to consider whether the district court

                                          -3-
erred in dismissing them. See Berdella v. Delo, 972 F.2d 204, 207-08 (8th Cir. 1992)
(holding that the court did not have jurisdiction to consider an order not included in
a pro se appellant’s Notice of Appeal). Even if we did have jurisdiction, the district
court did not err in finding that the Discovery Channel Defendants had been
dismissed from the suit by virtue of their absence from Barnes’s Amended Complaint.
See In re Atlas Van Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000) (“[A]n amended
complaint supercedes an original complaint and renders the original complaint
without legal effect.”).2

        Next, we hold that the district court did not abuse its discretion in denying
Barnes’s Rule 60(b) motion for reconsideration. See Hunter v. Underwood, 362 F.3d
468, 475 (8th Cir. 2004) (standard of review). We agree with the district court that
it is difficult to understand Barnes’s Amended Complaint. Barnes argues on appeal
that the district court’s characterization of his Amended Complaint as stating a claim
under § 1983 was error. However, the Amended Complaint specifically states that
he is suing Tyndall, Paulsen, Beise, Dunaski, and Culhane pursuant to § 1983.
Accordingly, we affirm the district court’s characterization of Barnes’s Amended
Complaint as a § 1983 claim and the district court’s conclusion that the Amended




      2
        We would be more inclined to forgive the numerous errors in Barnes’s pro
se court filings if we could identify any meritorious claims. We agree with the
Discovery Channel Defendants, however, that even were we to consider Barnes’s
original Complaint, that Complaint fails to state a claim of defamation, slander, libel,
or intentional infliction of emotional distress. See Iowa Network Servs., Inc. v. Qwest
Corp., 363 F.3d 683, 694 (8th Cir. 2004) (standard of review).

                                          -4-
Complaint failed to state a claim.3 Barnes has not shown any other circumstances to
indicate that the dismissal of his Amended Complaint was unwarranted.4

      Likewise, the district court did not abuse its discretion in denying Barnes leave
to amend his Complaint once again, see Doe ex rel. Doe v. Sch. Dist. of City of
Norfolk, 340 F.3d 605, 615-16 (8th Cir. 2003) (standard of review), especially since
the motion to amend was filed after Barnes’s Amended Complaint was dismissed.
See id. We have reviewed Barnes’s other claims and find them to be without merit.

     Accordingly, the judgment of the district court is AFFIRMED. Barnes’s
motion to supplement the record is denied.
                     ______________________________




      3
       While we affirm on the grounds stated, we disagree with the district court’s
alternative basis for dismissal under Heck. A finding that the Defendants’
surveillance was unconstitutional would not necessarily have implied that Barnes’s
convictions were unlawful. See Heck, 512 U.S. at 487 n.7; Moore v. Sims, 200 F.3d
1170, 1171-72 (8th Cir. 2000).
      4
         We agree with the United States Defendants that even if Barnes’s Amended
Complaint had been better characterized as a Bivens claim, see Bivens v. Six
Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), or
a claim under the federal wiretap statute, 18 U.S.C. § 2510 et seq., these claims would
have been barred by the applicable statute of limitations. See Sanchez v. United
States, 49 F.3d 1329, 1330 (8th Cir. 1995) (discussing applicable limitations period
in a Bivens action); Andes v. Knox, 905 F.2d 188, 189 (8th Cir. 1990) (holding that
the two-year statute of limitations period under 18 U.S.C. § 2520 begins to run when
a party first discovers wiretapping). Likewise, Barnes’s attempts to state a claim
under the Foreign Intelligence Surveillance Act, 50 U.S.C. §§ 1801-1811, necessarily
fail, given that this case involves a domestic criminal investigation. See United States
v. Panas, 738 F.2d 278, 286 (8th Cir. 1984).

                                          -5-